Hooker, C.'J.
(concurring). To permit the recovery of a judgment for negligence against a railroad company in a case where the injured party drives upon a straight track *316in daylight, the circumstances should be exceptional; and, while darkness may reasonably make the use of the senses other than sight the more imperative when approaching a track, the necessity and uniform use of headlights may well lead travelers to expect and rely upon them. In the present case we must assume that the engine and caboose made comparatively little noise, which, if heard, might naturally -lead to the inference that it was distant, or upon another railroad, which the absence of a headlight would be likely to confirm. The reflection from the headlight upon the end of *the caboose, if where it could be seen, might be equivalent to a headlight, but from the relative directions of the railroad and highway we cannot say that it should have been seen; that being a proper question for the jury. The inference should not be drawn that absence of light excuses negligence, but under the facts in this case we cannot say as matter of law that the plaintiff did not exercise the care and caution which the ordinarily prudent traveler upon a country highway would have exercised. In my opinion, the circuit judge was right in submitting' this question to the jury.